DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on April 30, 2021 was received. No claim was amended and claim 21 was cancelled.  
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued March 8, 2021.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Kang (2018/0025899) in view of Lee et al. (KR 100777467) and Berry et al. (US 2009/0277871) on claim 21 is withdrawn because the claim was cancelled.  

REASONS FOR ALLOWANCE
Claims 1-5 and 7-19 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claim 1 is drawn to a substrate treatment apparatus in which a substrate has a film forming unit which forms a friction reducing film on the backside of the substrate configured to reduce the friction between the backside of the substrate and a holding surface for holding that backside during exposure processing, and a film peeling unit which is configured to remove the friction reducing film from the backside of the substrate after the exposure processing and post-exposure baking, but before the substrate is then cleaned to remove and particles occurring from peeling. Independent claim 10 is drawn to a process for using the above apparatus, including the steps of applying a coating surface to a front side of the substrate, forming the friction reducing film on the 
The closest prior art, Kang, Fonseca et al. (US 2016/0043007) and Tanaka (US 2013/0319272) disclose similar treatment apparatuses and methods including a film peeling unit and process but fail to teach or suggest a sequence in which the friction reducing film on the backside of the substrate is peeled after both an exposure and post-exposure bake, and before a cleaning of the backside of the substrate. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/S.A.K/
Stephen KittExaminer, Art Unit 1717                                                                                                                                                                                                        5/5/2021

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717